PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/629,097
Filing Date: 21 Jun 2017
Appellant(s): Chen et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
	35 U.S.C 103, over Haught et al. and Gadkari et al. in view of Xu et al.
	
a.  Appellant argues that “zingerone, at 0.1% by wt. can provide unexpected anti-inflammatory effects relative to formulas with relatively higher amounts of zingerone at 0.3% by wt.” (p. 4). 

However, zingerone is a known anti-inflammatory agent, as evidenced by Brunner et al. (US 2012/0129948) (see Non-Final rejection filed 07/30/2019, p. 9, Response to Arguments).  That reference teaches use of zingerone as “an anti-inflammatory substance” (p. 2, para. [0030]) and “additive to UHMWPE material for the production of a medical implant for imparting benign body response properties to the medical implant” (Id. para. [0029]).  Accordingly, it is not surprising that zingerone provides anti-inflammatory properties. 

Haught et al. utilizes zingerone as a warming sensate, which is generally included at a level of from 0.05% to 2% (p. 6, para. [0053]), as well as a Transient Receptor Potential Vanilloid 1 (TRPV1) activator, which is generally included at a level of from 0.0001% to 0.1% (p. 2, para. [0025]).  It is intended to be combined with a “bad taste agent”, e.g. zinc and stannous salts, in an oral care composition to provide “an improved taste” (p. 3, para. [0028]; see specific dentifrice embodiments at p. 9, para. [0074]).  Since the prior art compositions necessarily comprise zingerone they also provide anti-inflammatory properties.

Appellant presents a showing in the instant specification comparing three similar formulations, A, B, C, differing, primarily, in the amount of zingerone present.  Formula A does not comprise zingerone.  Formula B comprises 0.10% zingerone. Formula C comprises 0.30% zingerone. The formulas were tested for their ability to reduce PGE2, an inflammation marker.  Formula A showed a 23.5% reduction PGE2. Formula B showed a 40.8% reduction in PGE2.  Formula C showed a 39.7% reduction in PGE2.  The specification concludes, “These data show that the addition of 0.1% of Zingerone boosts the anti-inflammatory effect of the stannous and zinc ions to a great extent” (p. 24-25, para. [0054]).  This statement may be construed as synergistic, however, the data does not support that the combination of zinc, stannous, and zingerone gives rise to a result that is greater than the sum of its parts. For example, it is unclear what effect zingerone alone would have on PGE2.  Appellant’s data appears to support an additive 

“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.).  
In this case, the data does not support criticality of 0.1% zingerone insofar as the reduction of PGE2 by Formula C, comprising 0.3% zingerone, was about the same.  It is unclear if other concentrations of zingerone would have been as effective (see instant Specification at p. 13, para. [0017], teaching “Generally, the phenolic alkanone is present at an amount from 0.01% to 1%”).
Furthermore, no data has been presented showing superiority over the prior art. “When an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).

b. Appellant argues, “The Examiner has not sufficiently demonstrated that one of skill in the art would have known to use 0.1% zingerone with a reasonable expectation of success” (p. 7).

The Examiner disagrees.

Again, zingerone can be present in the compositions of Haught et al. at a level of from 0.05% to 2% as a warming sensate and from 0.0001% to 0.1% as a TRPV1 activator.  The artisan would have expected success with 0.1% zingerone, since that concentration falls within the ranges taught by the prior art.
	
c.  Appellant argues, “the Examiner has not adequately shown why one of skill in the art would have turned to Haught in the first place given that the reference is not concerned with developing an efficacious oral care composition with anti-inflammatory reduction capabilities” (p. 9-12).

	           It is well settled, “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
	In this case, the prior art teaches combining zingerone with zinc and stannous compounds in oral care compositions to improve the taste compositions comprising zinc and stannous compounds.  The combination of these ingredients with other familiar oral care elements, such as microcrystalline cellulose/sodium carboxymethylcellulose, PVM/MA copolymer, propylene glycol and polyethylene glycol, would have been obvious.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.